DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 1/08/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/08/2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 09/03/2019 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by “antioxygen.”  Said term is not defined in the specification and does not have an art-accepted meaning. For examination purposes, said term will be understood to be synonymous with “anti-oxidant.”
	Additionally, with regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by “anti-UV fiber.”  Said term is not defined in the specification and does not have an art-accepted meaning.  Furthermore, “anti-UV” is a relative term without an objective standard by which it could be evaluated/examined.
	With regards to claim 2, said claim is held to be indefinite because it is unclear what is meant by “is characterized by that it is made from the materials which are prepared according to the following parts by weight”. For examination purposes, said phrases will be understood to read “comprising.” Additionally, there is no “and” or “or” before the last material listed;  for examination purposes, “and” will be understood to be claimed before “organic silicon resin or modified silicon resin…”
With regards to claim 3, said claim is held to be indefinite because it is unclear what is meant by “is characterized by that the anti oxygen is one or several kinds among…”  For examination purposes, said phrase will be understood to read “wherein the antioxidant comprises at least one of…” 
Claim 4 is indefinite because it is more than one sentence.  A claim must be one, and only one sentence.  Additionally, it is unclear what is meant by a “glass modified organic silicon resin” as said term is not defined in the specification and does not have an art-accepted meaning.

With regards to claim 6, said claim is held to be indefinite because it is more than one sentence.  A claim must be one, and only one, sentence.  Additionally, claim 6 is indefinite because it is unclear what is meant by “the anti-UV fiber is hydroxyl modified PBO / inorganic UV absorbent fiber”  It is unclear how to read the “/”-as an “and,” “or,” etc..   Additionally, said claim is indefinite because there is no antecedent basis for the term “the pre-polymerization solution.”
With regards to claim 7, said claim is held to be indefinite because the phrase “is characterized by that the inorganic UV absorbent is one or the combination of…”is unclear.  For examination purposes, said phrase will be understood to read “wherein said inorganic UV absorbent comprises at least one of….” 
With regards to claim 8, said claim is held to be indefinite because the phrase “is characterized by that the inorganic filler is one or several kinds among…”is unclear.  For examination purposes, said phrase will be understood to read “wherein said inorganic filler comprises at least one of….” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michels et al (US 9,080,045).
Michels teaches an impact modified polycarbonate composition (abstract).  The composition comprises 5-99wt%  of an aromatic polycarbonate (herein understood to read on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 9,080,045), as applied to claim 1 above, and further in view of Chirinio et al (US 2014/0275366).
Michels is relied upon as above.  Specifically, Michels teaches the composition may comprise glass fibers but does not teach the composition may further comprise silicon resin or modified organic silicon resin.  However, Chirino teaches a filler polycarbonate composition comprising filler (abstract) wherein the filler is glass fiber.  Chirino teaches the use of an organic silicon as an adhesion promoter of a size composition such that the carbon content of the size composition is 0.1-1wt% based upon weight of the sizing agent and glass fiber (herein understood to read on the claimed organic silicon weight percentage).  Thus, it would have been obvious to include organic silicon in the claimed amounts as a sizing agent for the fibrous material taught in Michels in order to improve the compatibility of the fibers with the polycarbonate/ABS blend (0060).
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 9,080,045) in view of Chirinio et al (US 2014/0275366)., as applied to claims 1-2 above, and further in view of Wang et al (US 20217/0362731).
MIchels is relied upon as above.  Specifically, Michels teaches that the composition may comprise a hindered phenolic antioxidant, but does not teach the antioxidant should comprise one or more of anti oxygen 1098, antioxygen 1010, antioxygen 168, antioxygen 264, antioxygen T501 and antioxygen BHT.  However, Wang teaches a composition comprising polycarbonate, ABS, and filler, and teaches that antioxidant 168 (-a known hindered phenolic antioxidant) is a useful stabilizer for such compositions (0047).  Thus, it would have been obvious to one of ordinary skill in the art to utilize antioxigen 168 as the antioxidant taught in Michels as Wang teaches such antioxidants are useful for stabilizing compositions comprising polycarbonate, ABS, and filler.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 9,080,045) in view of Chirinio et al (US 2014/0275,366)., as applied to claims above, and further in view of CN 104119534 (herein referred to as CN).
Michels is relied upon as above, but does not teach the composition should comprise hydroxyl modified PBO fiber. However, CN teaches hydroxyl modified PBO fiber made from 4,6-diaminodiphenyl diphenol hydrochloride, and 2,5-dihydroxy terephthalic acid monomers, and polyphosphoric acid is spun to get hydroxyl modified PBO fiber.  The fiber exhibits improved UV resistance performance, has outstanding mechanical properties, good heat resistance,, light degradation resistance, and flame resistance, and good bonding properties with a resin matrix.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as made to utilize the hydroxyl modified PBO fiber fo CN as the fibrous filler of Michels because it exhibits improved UV resistance performance, has 
With regards to the method limitations of claims 4-7, the courts have held that a method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
Communications via Email
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0313870 and US 2016/0304713 each teaches a polycarbonate/ABS blend with superior plating adhesion.
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN R. KRUER
Examiner
Art Unit 3649



/KEVIN R KRUER/Primary Examiner, Art Unit 3649